Citation Nr: 0530862	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  00-15 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for bipolar disorder, prior to February 2, 2002.

2.  Entitlement to an initial evaluation in excess of 70 
percent for bipolar disorder, effective February 2, 2002.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
October 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Regional 
Office (RO) that granted service connection for bipolar 
disorder and assigned a 50 percent evaluation, effective from 
May 26, 1994.  The veteran disagreed with the assigned 
rating.  This case was previously before the Board in August 
2001, at which time it was remanded for additional 
development of the record.  Following completion of the 
requested development, the Board, in a February 2003 
decision, denied an initial rating in excess of 50 percent 
for bipolar disorder.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated August 6, 2003, 
granted a Joint Motion for Remand and vacated the Board's 
decision.  The case is again before the Board for appellate 
consideration.  

In June 2004, the Board concluded that a rating of 70 percent 
for bipolar disorder was warranted effective February 2, 
2002.  It continued to deny an initial rating in excess of 50 
percent prior to that date.  The veteran again appealed to 
the Court.  By Order dated July 6, 2005, the Court granted a 
Joint Motion to Vacate and Remand.  


FINDING OF FACT

Throughout the rating period on appeal, manifestations of the 
bipolar disorder result in total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
bipolar disorder have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9206 (effective 
prior to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9432 (effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
acknowledges that an adequate letter complying with the VCAA 
has not been sent.  In view of the favorable decision herein, 
the veteran is not prejudiced by this omission.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Further development with 
regard to the duty to assist would serve no useful purpose.  
A remand is inappropriate where there is no possibility of 
any benefit flowing to the veteran.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991).

Factual background

In a statement dated in August 1995, a private psychiatrist 
reported that he had examined the veteran that month.  It was 
noted that the veteran had sought treatment following service 
for mental and emotional problems.  It was indicated that the 
veteran was seeing a private psychiatrist a few times a year 
and that he prescribed Xanax that the veteran related that he 
took only a few times a year.  The veteran reported that he 
lived with his most recent former wife and that he did not 
work.  His daily activities included reading and watching 
television.  He stated that he battled depression almost 
every day.  He maintained that he had worked only two to 
three years since his discharge from service, and that he had 
not worked since 1973 or 1974.  He described his current 
relationship as "fantastic."  The examiner noted that he 
had reviewed various medical records dating from 1965 to 
1991.  

On examination, it was noted that the veteran was dressed 
neatly, but casually.  He presented in an alert and 
cooperative manner, and was oriented to person, date, month 
and year.  His attitude was breezy and he made good eye 
contact.  The veteran spoke clearly and there was no 
indication of loosening of thought associations, thought 
blocking or bizarre ideation.  He appeared to understand the 
questions and responded appropriately.  He did not appear 
anxious or depressed.  He was poised and appeared comfortable 
during the interview.  The veteran reported having suicidal 
ideation on a daily basis, sometimes more severe than others, 
but he had not made suicidal attempts since service.  He 
related that in the past he had heard voices, including that 
of his mother, speaking to him during stressful times.  There 
was no indication of any significant impairment of memory or 
attention, except for some short-term memory problems that 
the veteran stated might be related to his use of marijuana.  
The veteran was able to recall three previously named 
objects, and was able to repeat a 5 digit number span.  His 
interpretation of two proverbs was within acceptable limits.  

The examiner commented that the veteran manifested 
difficulties in conforming to the usual social norms and had 
shown marked impulsivity and affective instability beginning 
in early adolescence.  He added that the veteran's symptoms 
were consistent with a diagnosis of bipolar disorder, with 
the depressive symptoms most prominent, and alternating with 
hypomanic episodes complicated by alcohol abuse.  He opined 
that due to his affective instability, poor personality 
resources, along with his alcoholic propensity, it was not 
likely that the veteran would be able to engage in any 
meaningful work.  The pertinent diagnoses were bipolar 
disorder, not otherwise specified, alcohol abuse and cannabis 
abuse.

The veteran was afforded a psychiatric examination by the VA 
in May 1997.  The examiner noted that he reviewed the claims 
folder as well as other medical records.  The veteran 
complained of feeling depressed and that he had a sleeping 
problem.  He noted that he continued to abuse marijuana as a 
way to medicate himself.  He stated that most of the time he 
took one or two pills of Xanax on a daily basis.  He 
maintained that there were times when he felt very agitated 
and angry, and this was when he avoided going out and stayed 
by himself.  Otherwise, he asserted that he might get into a 
confrontation with others.  He noted that he had periods of 
time in which he felt better.  He described his mood as being 
mildly depressed and not overly depressed.  He related that 
he continued to have a sleeping problem.  

On mental status evaluation, the veteran was cooperative.  He 
initiated conversation and talked about his history and 
answered questions.  He elaborated about the past.  There was 
no speech impediment.  No formal thought disorder was 
observed.  The veteran denied having any delusions or 
hallucinations, but he stated that he was very suspicious and 
did not trust others, especially the VA.  The examiner 
indicated that there did not seem to be any organized 
delusion.  The veteran had no suicidal or homicidal 
ideations.  He was concerned about his health, as well as his 
financial condition and his future.  The veteran was fully 
alert and oriented to time, place and person.  His memory was 
grossly intact.  Abstract thinking was normal.  His insight 
was fair.  The pertinent diagnoses were bipolar disorder, 
depressed, and substance abuse, in remission.  The Global 
Assessment of Functioning score was 50.  The examiner noted 
that he had examined the veteran in 1988 and that, since that 
time, the veteran had seen a private psychiatrist on an 
occasional basis, maybe two to three times a year.  He noted 
that the veteran indicated that between his bouts of 
depression, he felt all right.  The veteran further noted 
that sometimes during the depressions, he felt agitated, mad 
and angry, and that he had to stay away from others because 
he did not want to hurt anyone.  Finally, the examiner 
concluded that bipolar disorder was the most appropriate 
diagnosis and that the veteran was in a depressed phase.  He 
commented that the veteran was suffering from rather mild to 
moderate depression at the time of the examination.  

In April 1999, the physician who conducted the May 1997 VA 
psychiatric examination again reviewed the claims folder and 
opined that the veteran's mental disorder manifested in 
service and this was based on the history the veteran 
provided of mood swings, and his conduct disorder was most 
likely a manifestation of his mood disorder.  

In a rating decision dated in May 1999, the RO granted 
service connection for bipolar disorder, and assigned a 50 
percent evaluation, effective May 1994.  

A VA psychiatric examination was conducted in February 2002.  
The examiner indicated that she reviewed the claims folder.  
The veteran reported that he still had depression and manic 
episodes.  His most recent manic episode occurred the 
previous week.  It was noted that his depressed moods were 
associated with suicidal ideation.  He indicated that he 
thought about it all the time, but noted that he thought 
about death versus committing suicide.  He had no problems 
carrying it out.  He described decreased sleep.  He added 
that he had panic attacks, especially when he thought about 
meeting with someone.  The veteran stated that he had lost 
his own business and two jobs in 1966 secondary to an 
argument with other employees.  It was indicated that he had 
last worked in 1997 or 1998 and that he had quit mainly 
secondary to physical symptoms.  He related that he avoided 
contacts with other people and that he had no desire for 
socialization.  

On mental status evaluation, the veteran's behavior was 
described as cooperative.  His speech had normal tone, rate, 
rhythm and volume.  He was oriented times three.  He was 
mildly depressed.  His affect was appropriate.  His thought 
content was negative for suicidal ideation, but he had had 
some thoughts of harming other people, but he had no plans.  
He thought the television and radio were sending special 
messages, but he did not think that at the present time.  He 
had experienced some paranoid thoughts and he still had such 
thoughts.  His thought process was logical, sequential and 
pertinent.  He did not have auditory hallucinations, but he 
had had two episodes in which he heard voices.  He did not 
have visual hallucinations, but he felt as if he were 
stepping into a movie scene when he walked out of his house.  
He said he felt surrealistic.  His memory was 3/3.  He knew 
the current president and the two previous presidents.  His 
insight and judgment were fair.  Abstract thinking was good.  
The Axis I diagnoses were that the veteran seemed to meet the 
criteria for bipolar disorder, depressed, last episode mixed; 
and panic attacks.  The Global Assessment of Functioning 
score was 52, with the highest score in the previous year of 
56.  The examiner commented that the veteran was mildly 
impaired with decreased ability to function while at work.  
It was further noted that the veteran avoided contact with 
other people and that he had no desire for socialization.  He 
concluded that the veteran's symptoms had increased since the 
previous examination in 1999.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for his bipolar disorder, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        The attitudes of all contacts except the most 
intimate are            	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community. Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.
                       
38 C.F.R. § 4.132, Diagnostic Code 9406 (as in effect prior 
to November 7, 1996).

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.

38 C.F.R. § 4.130, Diagnostic Code 9432.  

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental disorders 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review."  61 Fed. Reg. 
52695 (October 8, 1996).

The Court has furnished guidance concerning the effect of an 
intervening change in VA regulations while an appeal is 
pending.  In Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), the Court stated: "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
we hold will apply . . . ."  

The General Counsel of the VA concluded that it would have to 
be determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions. 
VAOPGCPREC 11-97.

The Board has also considered whether consideration of all 
the schedular criteria without first referring the matter to 
the RO would be in violation of the Court's holding in 
Bernard, 4 Vet. App. 384 (1993).  In essence, Bernard held 
that the Board could not adjudicate questions which had not 
been first decided by the RO.  In deciding whether 
adjudication is permissible, the Board must first determine 
whether an appellant would be prejudiced by such action.  
See VA VAOPGCPREC 16-92; Bernard, 4 Vet. App. at 394.

The Board believes that the veteran will not be prejudiced by 
consideration of an increased disability rating under all 
criteria which have been in effect during the pendency of the 
his appeal, because, as discussed above, those most favorable 
to him will be applied.  The Board cannot identify any harm 
to the veteran caused by such consideration.

The veteran asserts that a rating in excess of 50 percent is 
warranted for bipolar disorder.  In this regard, the Board 
observes that when he was seen by a private psychiatrist in 
August 1995, the veteran related that he had suicidal 
ideation on a daily basis, as well as a history of hearing 
voices.  The examiner noted that the veteran had difficulty 
in conforming to social norms.  He concluded that due to his 
instability and poor personality resources, combined with his 
tendency to use alcohol, it was not likely that the veteran 
would be able to engage in any meaningful work.  

The Board acknowledges that the findings on the VA 
psychiatric examination in May 1997 reflect that the veteran 
was experiencing only mild to moderate depression.  He did 
not express any suicidal ideation at that time.  It is 
significant to point out, however, that by the time of the 
February 2002 VA psychiatric examination, the veteran again 
reported depressed moods and thoughts of death.  It was also 
reported that he had thoughts of harming others, and that he 
experienced paranoid thoughts.  His insight and judgment were 
only fair.  Of utmost significance is the fact that the 
examiner concluded that the veteran's symptoms had increased 
from the time of the previous VA psychiatric examination.  
The Board emphasizes the fact that the veteran's private 
psychiatrist concluded that the veteran was unlikely to be 
able to work, due largely to his psychiatric disability.  
There is no competent medical evidence to the contrary.  
Accordingly, the Board concludes that regardless of the 
rating criteria used, the veteran's psychiatric disability 
renders him unemployable and results in total social and 
occupational impairment.  


ORDER

An initial evaluation of 100 percent for bipolar disorder is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


